Citation Nr: 0412461	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-16 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right and left forehead, right ear and upper chest, 
and basal cell carcinoma of the left side jaw, as the result 
of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from April 1942 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The case is not ready for appellate review 
and will be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

The veteran has presented claims of service connection for 
squamous cell carcinoma of the forehead, right ear and upper 
chest and basal cell carcinoma of the left jaw, claimed as a 
result of exposure to ionizing radiation while serving aboard 
the USS Moale with the US Navy in 1946, where he participated 
in two nuclear detonations in the Bikini Atoll as part of 
Operation CROSSROADS.  As part of the development in this 
case, an opinion was obtained from the Undersecretary for 
Health which included a radiation dose estimate which was 
produced in July 2000.

In May 2003, the National Research Counsel (NRC) released a 
report concerning radiation dose reconstructions provided to 
VA by the Defense Threat Reduction Agency (DTRA).  That 
report concluded that the then-current methodology used for 
estimating radiation doses underestimated the upper bounds of 
doses, in some cases by as much as five times.  DTRA 
subsequently commenced revising their procedures to comply 
with the NRC report and while it was expected to take quite 
some time for new procedures to be validated and implemented, 
DTRA implemented some interim procedures for providing dose 
estimates until new permanent procedures could be developed.  

As a result, in October 2003, VA took action to create a data 
basis which included the claims numbers of individuals who 
had previously been denied claims for service connection 
based on exposure to ionizing radiation on the basis of 
radiation dose estimates which had been provided in the past.  
VA regional offices are required to pull each claim 
identified in this data base to determine if a readjudication 
of a previously denied claim based upon atmospheric nuclear 
test participation is required on the basis that service 
connection had been denied because the radiation dose 
estimate provided by DTRA was insufficient to establish that 
the exposure caused the claimed disability.  

Review by the Board of this VA data base reveals that the 
veteran's claim is carried on the list of files at the 
Phoenix RO for review.  Review of the claims folder reveals 
that the veteran's service connection claims for basal cell 
and squamous cell carcinoma have been denied based upon DTRA 
radiation dose estimates.  Additionally, a considerable 
amount of evidence has been added to the claims folder since 
the time of the previous dose estimate produced in July 2000.  
Accordingly, this claim must be returned to the RO for 
resubmission of the claims folder for revised dose estimates 
and subsequent readjudication consistent with the 
developments described above.  

For these reasons, the case is REMANDED RO for the following:  

1.  The RO should notify the veteran that 
his claims folder is being resubmitted 
for a revised radiation dose estimate and 
offer him the opportunity of submitting 
any additional evidence or argument he 
may have in support of his claim.  This 
letter should request the veteran to 
submit any and all information in his 
possession which may be relevant to his 
claim.  The RO should offer to assist the 
veteran in the collection of any evidence 
he might reasonably identify.  

2.  The RO should review the veteran's 
claims folder consistent with directions 
provided by the VA Central Office as 
discussed in VBA Fast Letter 03-31.  It 
appears that the veteran's claims folder 
should be submitted to DTRA to provide a 
new reconstructed dose estimate, which 
indicates that it was calculated using a 
revised methodology.  The RO should take 
any additional development action which 
is indicated in the VBA fast letter, in 
the DTRA response, or by the evidence on 
file.  

3.  After completing the above 
development, the RO should again address 
the claim pending on appeal and, if the 
decision is not to the veteran's 
satisfaction, issue him and his 
representative a supplemental statement 
of the case which discusses compliance 
with VCAA, VBA Fast Letter 03-31, and the 
action requested in this remand.  The 
veteran and representative must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





